Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

IDS submitted by the applicant on 1/11/2021 is considered and acknowledged by the examiner.  

				Reason for Allowance
Claims 1, 2, 4, 5, and 7-9 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20120234778 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious herein the pivotable plate is configured to rotate greater than ninety degrees from the second closed position only when the translatable plate is in the third open position in combination with the rest of the limitations of the base claim. 
Claim 8 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the pivotable plate rotates greater than ninety degrees to move the fiber optic module from the initial position to the rotated position, wherein the pivotable plate comprises a recessed channel and the translatable plate is translatable within the recessed channel in combination with the rest of the limitations of the base claim.  

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883